Case 4:20-cv-00471 Document 15 Filed on 09/17/20 in TXSD Page 1 of 2




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 17, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-00471 Document 15 Filed on 09/17/20 in TXSD Page 2 of 2
